Case: 12-3102    Document: 18     Page: 1   Filed: 10/23/2012




           NOTE: This order is nonprecedential.

   Wniteb $)tateg ([ourt of ~peaIg
       for tbe jfeberaI ([ircuit

                  HARRY BURNETT,
                     Petitioner,

                            v.
             DEPARTMENT OF JUSTICE,
                   Respondent.


                        2012-3102


   Petition for review of the Merit Systems Protection
Board in case no. SF0432110400-I-1.


                      ON MOTION


                       ORDER

     The Department of Justice moves without opposition
for a 13-day extension of time, until October 30, 2012, to
file its brief.

    Upon consideration thereof,

    IT Is ORDERED THAT:
Case: 12-3102     Document: 18   Page: 2   Filed: 10/23/2012




HARRYBURNETTv.DOJ                                       2


      The motion is granted.

                                  FOR THE COURT


                                   /s/ Jan Horbaly
                                  Jan Horbaly
                                  Clerk
s27